                 Case 19-11743-JTD              Doc 828        Filed 07/08/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

               Post-Effective Date Debtor.                  Ref. Docket No. 814

           NOTICE OF SUBMISSION OF PROOFS OF CLAIM IN CONNECTION
               WITH THE LIQUIDATING TRUSTEE’S FIFTH OMNIBUS
              OBJECTION (SUBSTANTIVE) TO CLAIMS PURSUANT TO
                   SECTION 502(B) OF THE BANKRUPTCY CODE,
            BANKRUPTCY RULES 3003 AND 3007, AND LOCAL RULE 3007-1

                  PLEASE TAKE NOTICE that on June 11, 2021, Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”),

filed the Liquidating Trustee’s Fifth Omnibus Objection (Substantive) to Claims Pursuant to

Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-

1) [Docket No. 814] (the “Omnibus Objection”) with the United States Bankruptcy Court for the

District of Delaware located at 824 North Market Street, Wilmington, Delaware 19801 (the

“Bankruptcy Court”). A hearing on the Omnibus Objection is scheduled for July 22, 2021, at

10:00 a.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that the proofs of claim that are required

to be delivered to Chambers pursuant to Del. Bankr. L.R. 3007-1(e)(iv) (the “Proofs of Claim”)

have been submitted to Chambers of the Honorable John T. Dorsey (with all attachments)

together with a copy of the Omnibus Objection. Copies of any Proof of Claim can be requested

from the undersigned counsel to the Liquidating Trustee.



1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
                 Case 19-11743-JTD   Doc 828    Filed 07/08/21   Page 2 of 2




Dated: July 8, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Michael R. Seidl
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Shirley S. Cho (admitted pro hac vice)
                                         Michael R. Seidl (DE Bar No. 3889)
                                         Colin R. Robinson (DE Bar No. 5524)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 N. Market Street, 17th Floor
                                         P O Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: bsandler@pszjlaw.com
                                                 scho@pszjlaw.com
                                                 mseidl@pszjlaw.com
                                                 crobinson@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                         Counsel for the Liquidating Trustee




DOCS_DE:235174.1 65988/003                  2
